DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/19/2021 has been entered – Claims 1, 15, and 36 are amended. Claims 1-4, 6-12, 15, 17-19, 23-26, and 36 remain pending in the application. 

The rejection of Claims 1-4, 6-8, 10-11, 15, 17-19, and 23 under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A) as previously set forth in the Non-Final Office Action mailed 08/30/2021 is herein revised to reflect the amended claim language presented in Applicant’s amendment. The rejections of Claim 9 under 35 U.S.C. 103 as being unpatentable over Englert and Allen and further in view of Wiker et al. (US 2009/0056898 A1) and Claims 12 and 24-26 under 35 U.S.C. 103 as being unpatentable over Englert and Allen and further in view of Cao et al. (US 2009/0260918 A1) are herein maintained. The rejection of Claim 36 under 35 U.S.C. 103 as being unpatentable over Englert and Allen is overcome by Applicant’s amendment. However, new grounds of rejection are made below based on the teachings of Cao. 

Response to Arguments
Applicant’s arguments on Pages 6-11 of the response dated 11/19/2021 with respect to the rejection of the claims under 35 USC 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Regarding the independent Claims 1 and 15, Applicant argues on Pages 6-7 of the reply that the claims recite a sag resistant building 
Examiner’s Response – Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. As outlined in the rejection below, although the prior art combination does not explicitly disclose sag resistance, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. See MPEP § 2112.
Applicant’s Argument – Applicant argues on Page 7 or the reply that Englert teaches a process useful for producing low density, mineral wool based acoustical panels while Allen teaches a panel with a sound barrier layer comprising a binder filled with particulate material having a high density. Applicant concludes that one of ordinary skill in the art would not be motivated to combine the low density acoustic panel of Englert with the high density layer (or particulate material) of Allen as doing so would be to go against the teachings of Englert and Applicant asserts that “any expectation of the elements of the prior art to maintain their respective properties would void the improved teachings of each reference.”
Examiner’s Response – The Examiner respectfully disagrees. First, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III. Englert teaches an acoustic panel meeting each of the compositional limitations of the independent claims including the presence of a fiber, a latex binder, and an 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Allen fails to teach or suggest use of a latex binder and therefore concludes that one of ordinary skill in the art would not look to use a latex binder within the high density sound barrier of Allen. 
Examiner’s Response – As outlined in the previous rejection and below, the primary reference Englert teaches the use of a latex binder. Allen is relied upon 
Applicant’s Argument – Regarding dependent Claim 8, Applicant argues on Pages 7-8 of the reply that the claimed airflow property cannot flow naturally from the teachings of the prior art since the combination does not have substantially similar structure and chemical composition as claimed.  
Examiner’s Response – The Examiner respectfully disagrees. As discussed above, the Examiner maintains that it would have been obvious to combine the teachings of Englert and Allen to arrive at a panel with the same structure and chemical composition of that which is claimed. Accordingly, the claimed airflow resistance is considered to be inherent and would be expected to fall within the claimed range. See § MPEP 2112. Applicant has not specifically addressed the alleged differences in structure/composition between the prior art combination and claim nor has Applicant provided a persuasive showing of secondary considerations to overcome the rejection. 
Applicant’s Argument – Regarding dependent Claim 36, Applicant asserts on Page 8 of the reply that they have demonstrated surprising and unexpected results (such as superior rigidity without substantial interference to airflow properties) from panels having the claimed compositions. 
Examiner’s Response – Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. See MPEP § 716.02. Additionally, the burden rests with Applicant to explain the proffered data and establish the results are unexpected 
Applicant’s Argument – Applicant argues on Page 8 of the reply that neither Englert nor Allen teach or suggest achievement of the characteristics discussed above such as rigidity, strength, or airflow resistance properties. 
Examiner’s Response – As noted above, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. Likewise, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP § 2144 IV. As discussed in the discussion above and in the rejections below, Englert in view of Allen teach a panel with the same structure and chemical composition of that which is claimed. Accordingly, the properties at issue would be considered inherent, absent a persuasive showing to the contrary. See § MPEP 2112.
Applicant’s Argument – Regarding dependent Claim 9, Applicant argues on Pages 9-10 that Wiker fails to cure the deficiencies of Englert and Allen discussed above with respect to the independent claims. Additionally, Applicant argues that 
Examiner’s Response – As discussed above, Applicant’s argument with respect to the alleged deficiencies of Englert and Allen are not found persuasive. Likewise, Applicant’s arguments regarding Wiker’s lack of teaching specific to inorganic particles and Wiker’s use of fiberglass instead of mineral wool are not considered persuasive. Although the teaching of Wiker regarding the observed relationship between porosity and noise reduction coefficient (NRC) in an acoustic panel was calculated using a fiberglass panel without inorganic particles, there is no suggestion in Wiker that such a trend would not hold with panels comprising other materials. The Examiner maintains that one of ordinary skill in the art would understand the teaching of Wiker regarding the impact of porosity on NRC to be applicable to the panel of Englert and Allen and would therefore have been motivated to modify the panel to have a porosity between 93-97% for the benefit of good acoustic absorption. Applicant’s allegation that one of ordinary skill in the art would not know how to modify a mineral wool panel with inorganic particles to achieve the desired porosity is not considered persuasive at least because Applicant has not provided evidence to support this finding.    
Applicant’s Argument – Applicant argues on Page 10 of the reply that Allen teaches away from the teachings of Wiker as Allen seeks to avoid large voids and 
Examiner’s Response – The Examiner respectfully disagrees. As discussed above, Allen is utilized only to teach a suitable size for an inorganic particle in an acoustic material. Note that the primary reference Englert is directed to a low density panel. Therefore, the Examiner maintains that one of ordinary skill in the art, looking at all of the teachings of the references, would have been motivated to modify the panel such that it has a porosity as disclosed by Wiker for the benefits explicitly disclosed by Wiker regarded noise reduction.    
Applicant’s Argument – Regarding dependent Claims 12 and 24-26, Applicant argues on Pages 10-11 of the reply that Cao fails to cure the deficiencies of Englert and Allen discussed above with respect to the independent claims. Additionally, Applicant argues that Cao teaches only optional use of flocculant within panels and that Cao fails to provide advantages of using a flocculant. 
Examiner’s Response – As discussed above, Applicant’s argument with respect to the alleged deficiencies of Englert and Allen are not found persuasive. Concerning the argument regarding Cao’s lack of a suggestion regarding advantages of using a flocculant, said argument is unpersuasive. It is noted that the primary reference Englert suggests that a flocculant may be present and thus it would have been obvious to include a flocculant in the panel. Cao is then relied upon to teach a suitable weight percentage for flocculants in an acoustic panel as well as suitable materials for said flocculant (aluminum sulfate). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-12, 15, 17-19, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 15, the term “sag resistant” in the preamble of the claims at issue renders said claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear to what degree the panel must be resistant to sag. That is to say, can the panel sag at all? Is there a certain range within which some amount of sag is still considered acceptable to classify a panel as sag resistant? 
Furthermore, the Examiner notes that both properties of the panel itself (such as the size and thickness of the panel) and environmental properties (such as temperature and humidity) would be expected to impact a panel’s sag behavior. It is unclear to one of ordinary skill in the art what structure, if any, is implied by the phrase “sag resistant” and how one might determine if a panel meets the limitation.
Dependent Claims 2-4, 6-12, 17-18, and 23-26 are rejected for failing to overcome the deficiencies of their respective parent claims. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-4, 6-8, 10-11, 15, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A).
Regarding Claim 1, Englert teaches a building panel comprising a body (see Table 1 & Fig. 1), the body comprising mineral wool (corresponding to a fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 0 to 7.5% by weight based on the total weight of the body (see Table 1) which overlaps with the claimed 
Englert also teaches that said panel may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Note that the compositional ranges for the latex binder and the inorganic filler overlap the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. 
Englert appears silent with respect to the average particle size of the inorganic filler. However, in the analogous art of sound attenuation material, Allen teaches a material including a sound barrier layer (13) which comprises a binder (19) filled with particulate material (20) wherein said particulate matter (which may be calcium carbonate) preferably has a diameter between 2-25 microns (see Col. 4, lines 29-68). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert using inorganic particles having particle sizes between 2-25 microns as suggested by Allen because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Note that the range disclosed by Allen overlaps the claimed range of about 1-13 microns.
Concerning the property wherein the panel is sag resistant, although the prior art combination does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112.

Regarding Claim 2, Englert in view of Allen teaches the building panel according to Claim 1 above wherein the latex binder is present in an amount of 0 to 7.5% by weight and wherein the inorganic particle is present in an amount of 0 to 20% by weight. Note that the compositional ranges for the latex binder and the inorganic filler overlap the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 2.5:1 to about 5.5:1. 

Regarding Claim 3, Englert in view of Allen teaches the building panel according to Claim 1 above wherein the inorganic particles have a size between 2-25 microns. Note that the particle size range overlaps the claimed range of about 3-8 microns. 

Regarding Claim 4, Englert in view of Allen teaches the building panel according to Claim 1 above. Englert also teaches that the mineral wool (corresponding to the fiber) is present in an amount of 70 to 95% by weight based on the total weight of the body (see Table 1) which falls within the claimed range of about 65-95 wt%. 

Regarding Claim 6, Englert in view of Allen teaches the building panel according to Claim 1 above wherein the latex binder is present in an amount of 0 to 7.5% by weight based on the total weight of the body (see Englert Table 1) which overlaps with the claimed range of about 4-7 wt%. 

Regarding Claim 7, Englert in view of Allen teaches the building panel according to Claim 1 above wherein the fiber is mineral wool (an inorganic fiber).

Regarding Claim 8, Englert in view of Allen teaches the building panel according to Claim 1 above. Englert also teaches that the body of the building panel comprises a first major surface opposite a second major surface (see [0031] & Fig. 1). Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured 

Regarding Claim 10, Englert in view of Allen teaches the building panel according to Claim 1 above. Englert also teaches that the body of the building panel comprises a first major surface opposite a second major surface and a plurality of side surfaces extending between the first major surface and the second major surface (see [0031] & Fig. 1). Likewise, Englert teaches that the panel has a bulk density of about 10.9 to 15.0 pounds per cubic foot (equivalent to 0.17 to 0.24 g/cm3), as measured between the first major surface, the second major surface, and the plurality of side surfaces, which falls within the claimed range of about 0.15-0.30 g/cm3.

Regarding Claim 11, Englert in view of Allen teaches the building panel according to Claim 1 above wherein the panel may contain additional additives (see Englert Table 1) such as inorganic fillers (particles) including calcium carbonate (see Englert [0048]). 

Regarding Claim 15, Englert teaches a building panel comprising a body (see Table 1 & Fig. 1), the body comprising mineral wool (corresponding to an inorganic fiber), a thermoplastic binder which is a latex binder (see [0045]), and additional additives such as inorganic fillers (particles) including calcium carbonate (see [0048]). 
Englert teaches that the mineral wool is present in an amount of 70 to 95% by weight based on the total weight of the body (see Table 1). Englert also teaches that the latex binder is present in an amount of 0 to 7.5% by weight based on the total weight of the body (see Table 1) 
Englert appears silent with respect to the average particle size of the inorganic filler. However, in the analogous art of sound attenuation material, Allen teaches a material including a sound barrier layer (13) which comprises a binder (19) filled with particulate material (20) wherein said particulate matter (which may be calcium carbonate) preferably has a diameter between 2-25 microns (see Col. 4, lines 29-68). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert using inorganic particles having particle sizes between 2-25 microns as suggested by Allen because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Note that the range disclosed by Allen overlaps the claimed range of about 1-13 microns.
Concerning the property wherein the panel is sag resistant, although the prior art combination does not explicitly disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. See MPEP § 2112.

Regarding Claim 17, Englert in view of Allen teaches the building panel according to Claim 15 above wherein the inorganic particles may be present in an amount of 0 to 20% by 

Regarding Claim 18, Englert in view of Allen teaches the building panel according to Claim 15 above. Englert also teaches that the latex binder comprises a polymer having a glass transition temperature from about 30ºC to 110ºC (see [0045]) which overlaps with the claimed range of about 60-120ºC. 
Furthermore, Englert teaches that a typical thermoplastic latex is a styrene acrylic. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen using a styrene acrylic polymer in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). Said styrene acrylic latex has a glass transition temperature in the range of 90ºC to 100ºC (see [0045]) which falls within the claimed range of about 60-120ºC. 

Regarding Claim 19, Englert in view of Allen teaches the building panel according to Claim 15 above wherein the fiber is mineral wool (an inorganic fiber). 

Regarding Claim 23, Englert in view of Allen teaches the building panel according to Claim 15 above wherein the panel may contain additional additives (see Englert Table 1) such as inorganic fillers (particles) including calcium carbonate (see Englert [0048]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A), as applied to Claim 1 above, and further in view of Wiker et al. (US 2009/0056898 A1).
Regarding Claim 9, Englert in view of Allen teaches the building panel according to Claim 1 above. Englert also teaches that the body of the building panel comprises a first major 
The prior art appears silent with respect to the porosity of the building panel. However, in the analogous art of acoustical insulation substrates, Wiker teaches that it was known in the art at the effective filing date of the claimed invention that a linear relationship exists between porosity and acoustical absorption (see [0031] & Fig. 6). Wiker also teaches that porosity values in the range of 93-97% give good noise reduction coefficient (NRC) values (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen with a porosity between 93-97% (which falls within the claimed range of about 80-98%) as suggested by Wiker to achieve a high level of acoustical absorption. 

Claims 12 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A), as applied to Claims 1 and 15 above, and further in view of Cao et al. (US 2009/0260918 A1).
Regarding Claim 12, Englert in view of Allen teaches the building panel according to Claim 1 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen by adding a flocculant in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant claim. Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that the ranges of the prior art (0.1-3 wt% aluminum sulfate by weight of the panel & 0-7.5 wt% latex binder by weight of the panel) overlaps with the claimed range. 

Regarding Claims 24-25, Englert in view of Allen teaches the building panel according to Claim 15 above. Englert suggests that the panel may further include additional ingredients such as flocculants but does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels and that useful flocculants include aluminum sulfate (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen selecting aluminum sulfate as the flocculant because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the flocculant as taught by Cao (see [0045]). See MPEP § 2143 (E).
Concerning the claimed property wherein the panel further comprises an ionic charge-modifying component, the aluminum sulfate flocculant is regarded to meet said limitation as it is a recited charge-modifying component according to the instant Claim 25. 

Regarding Claim 26, Englert in view of Allen and Cao teaches the building panel according to Claim 24 above. Cao also teaches that flocculants are optionally added to the acoustical panels in the range of about 0.1-3% by weight of the panel (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen and Cao by adding the aluminum sulfate flocculant (corresponding to the ionic charge-modifying component) in an amount of 0.1-3% by weight of the panel as suggested by Cao. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). 
Concerning the recited limitation wherein the ionic charge-modifying component is present in an amount ranging from about 20-70 wt% based on the total weight of the latex binder, note that the ranges of the prior art (0.1-3 wt% aluminum sulfate by weight of the panel & 0-7.5 wt% latex binder by weight of the panel) overlaps with the claimed range. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Englert et al. (US 2009/0126886 A1) in view of Allen (US 4,056,161 A) and Cao et al. (US 2009/0260918 A1).
Regarding Claim 36, Englert teaches a building panel comprising a body having a first major surface opposite a second major surface (see Table 1 & Fig. 1), the body comprising mineral wool (corresponding to an inorganic fiber) and a thermoplastic binder which is a latex binder (see [0045]) wherein said binder is present in an amount of 0 to 7.5% by weight based on the total weight of the body (see Table 1). Englert also teaches that said panel may include additional additives (see Table 1) such as inorganic fillers (particles) including calcium carbonate (see [0048]) and Englert suggests that said additives may be present in an amount of 0 to 20% by weight (see Table 1). Note that the compositional ranges for the latex binder and the inorganic filler overlap the claimed ratio wherein the inorganic particle and the latex binder are present in a weight ratio ranging from about 1:1 to about 6:1. A prima facie case of 
Regarding the identity of the latex binder, Englert teaches that a typical thermoplastic latex is a styrene acrylic (see [0045]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert in view of Allen using a styrene acrylic polymer (i.e. a copolymer of poly(styrene-acrylate) as claimed) in the latex binder because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the binder as taught by Englert (see [0045]). See MPEP § 2143 (E). 
Englert appears silent with respect to the average particle size of the inorganic filler. However, in the analogous art of sound attenuation material, Allen teaches a material including a sound barrier layer (13) which comprises a binder (19) filled with particulate material (20) wherein said particulate matter (which may be calcium carbonate) preferably has a diameter between 2-25 microns (see Col. 4, lines 29-68). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the building panel of Englert using inorganic particles having particle sizes between 2-25 microns as suggested by Allen because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (A). Note that the range disclosed by Allen overlaps the claimed range of about 1-13 microns.
Englert in view of Allen teach the panel described above. Englert also suggests that the panel may further include additional ingredients such as flocculants but the combination does not teach wherein the body further comprises an ionic charge-modifying component such as aluminum sulfate. In the analogous art of acoustical building panels comprising fibers, binders, and fillers, Cao teaches that flocculants are optionally added to the acoustical panels in the 
Regarding the claimed property wherein the body has an airflow resistance less than about 200 MKS rayls as measured between the first and second major surfaces, although the prior art does not disclose said property, the claimed airflow resistance is deemed to flow naturally from the teachings of the Englert in view of Allen since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. Applicant bears responsibility to prove otherwise. See MPEP § 2112.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789